Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-18 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckley et al. (US 2019/0380019).
Regarding claim 17, Buckley teaches an apparatus for wireless communication (UE), comprising: a memory; and a processor coupled to the memory (within the UE), the processor and the memory configured to: receive, from a network entity, a first signal indicating that a first public warning notification is available for reception (i.e., receive an emergency notification carrying an emergency message [0017]-[0018]; receiving a PWS alert to a wireless device [0021], [0030], [0051], [0193], and the notification messages are scheduled by the system information scheduling information messages [0188]), and receive, from the network entity and after the first signal, the first public warning notification based on the first signal (i.e.,  receive over a first technology, an emergency notification, the emergency notification providing information for a second technology capable of carrying an emergency message; and activate the second technology using the information for the second technology to receive the emergency message [0018]-[0019], service availability information [0109], cellular network may be enabled to provide to cellular UEs an indication of the availability of specific FM radio broadcasts for reception of public safety or service announcements [0173], and time the information is available [0309]-[0310]).
Regarding claim 18, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches the signal further indicates an identifier associated with the public warning notification (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]), and the processor and the memory are further configured to receive the public warning notification based on the identifier (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]).
Regarding claim 24, Buckley teaches an apparatus for wireless communication (UE), comprising: a memory; and a processor coupled to the memory (within the network), the processor and the memory configured to: transmit, to a user equipment (UE), a first signal indicating that a first public warning notification is available for reception (i.e., receive [from network/entity] an emergency notification carrying an emergency message [0017]-[0018]; receiving a PWS alert to a wireless device [0021], [0030], [0051], [0193], and the notification messages are scheduled by the system information scheduling information messages [0188]), and transmit, to the UE and after the first signal, the first public warning notification based on the first signal (i.e.,  receive over a first technology, an emergency notification, the emergency notification providing information for a second technology capable of carrying an emergency message; and activate the second technology using the information for the second technology to receive the emergency message [0018]-[0019], service availability information [0109], cellular network may be enabled to provide to cellular UEs an indication of the availability of specific FM radio broadcasts for reception of public safety or service announcements [0173], and time the information is available [0309]-[0310]).
Regarding claim 25, Buckley further teaches the signal further indicates an identifier associated with the public warning notification (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9, 11-13, 21, 22, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US 2019/0380019) in view of Woldorf (US 7,987,234).
Regarding claims 1, 21, Buckley teaches an apparatus for wireless communication (UE), comprising: a memory; and a processor coupled to the memory (within the UE), the processor and the memory configured to: receive, from a network entity, an indication of a monitoring for public warning notifications (i.e., receive an emergency notification carrying an emergency message [0017]-[0018]; receiving a PWS alert to a wireless device [0021], [0030], [0051], [0193], and the notification messages are scheduled by the system information scheduling information messages [0188]), and monitor for a public warning notification based on the monitoring (]table -US-00005], [0173], [0178], timer to trigger or start first technology [0182], and time the information is available [0309]-[0310]).
Buckley does not specifically teach receive monitoring schedule.
However, the preceding limitation is known in the art of communications. Waldorf teaches in defining an alert application, a user can specify and the system can receive a monitoring schedule. A monitoring schedule associated with an alert condition specifies how often an alert application needs to monitor the alert condition (col. 5, lines 29-60, and col. 8, lines 35-47). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Waldorf within the system of Buckley in order to allow user to setup schedule time to monitor and issue alert. 
Regarding claim 2, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches receive a signal indicating that the public warning notification is available for reception (i.e., a cellular network may be enabled to provide to cellular UEs an indication of the availability of specific FM radio broadcasts for reception of public safety or service announcements [0173]), and receive, after the signal, the public warning notification based on the signal (i.e., displaying the PWS message on the device [0172]-[0174], [0298]).
Regarding claim 3, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches the signal further indicates an identifier associated with the public warning notification (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]), and the processor and the memory are further configured to receive the public warning notification based on the identifier (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]).
Regarding claim 4, Buckley in view of Waldorf teaches all the limitations above. Waldorf further teaches the processor and the memory are further configured to receive the signal based on the monitoring schedule (col. 8, lines 35-55) in order to allow user to setup schedule time to monitor and issue alert. 
Regarding claims 7, 22, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches the monitoring schedule includes at least one of a number of times the public warning notification is repeated or a time interval between adjacent repetitions of the public warning notification (i.e., during an active PWS alert the cellular device needs to continuously monitor and receive additional cellular system information in order to remain appraised of alert updates [0020]).
Regarding claims 9, 28, Buckley teaches an apparatus for wireless communication (UE), comprising: a memory; and a processor coupled to the memory (within the UE), the processor and the memory configured to: transmit, to a user equipment (UE), an indication of a monitoring for public warning notifications (i.e., receive [from the network] an emergency notification carrying an emergency message [0017]-[0018]; receiving [from the network] a PWS alert to a wireless device [0021], [0030], [0051], [0193], and the notification messages are scheduled by the system information scheduling information messages [0188], [0199]), and transmit, to the UE, a public warning notification based on the monitoring (i.e., The broadcast of emergency or public warning system alerts can be transmitted in this way [0109], [0173], [0178], timer to trigger or start first technology [0182], and time the information is available [0309]-[0310]).
Buckley does not specifically teach monitoring schedule.
However, the preceding limitation is known in the art of communications. Waldorf teaches in defining an alert application, a user can specify and the system can receive a monitoring schedule. A monitoring schedule associated with an alert condition specifies how often an alert application needs to monitor the alert condition (col. 5, lines 29-60, and col. 8, lines 35-47). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique Waldorf within the system of Buckley in order to allow user to setup schedule time to monitor and issue alert. 
Regarding claims 11, 29, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches transmit the public warning notification at a first period in a first area or at a first time based on the geographical information ([0144]-[0147]), and transmit the public warning notification at a second period in a second area or at a second time based on the geographical information, wherein the first period is different from the second period ([0144]-[0147]).
Regarding claim 12, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches transmit, to the UE, a signal indicating that the public warning notification is available for reception (i.e., a cellular network may be enabled to provide to cellular UEs an indication of the availability of specific FM radio broadcasts for reception of public safety or service announcements [0173]), and transmit, to the UE and after the signal, the public warning notification (i.e., for displaying the PWS message on the device [0172]-[0174], [0298]).
Regarding claim 13, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches the signal further indicates an identifier associated with the public warning notification (i.e., the device may receive an Emergency Alert Identifier element in a beacon frame from the access point or a probe response. The Emergency Alert Identifier element indicates there are emergency alert messages [0189]).
Regarding claims 16, 30, Buckley in view of Waldorf teaches all the limitations above. Buckley further teaches the monitoring schedule includes at least one of a number of times the public warning notification is repeated or a time interval between adjacent repetitions of the public warning notification (i.e., during an active PWS alert the cellular device needs to continuously monitor and receive additional cellular system information in order to remain appraised of alert updates [0020]), and the processor and the memory are further configured to repeat transmission of the public warning notification based on the number of times the public warning notification is repeated and the time interval between adjacent repetitions of the public warning notification (i.e., during an active PWS alert the cellular device needs to continuously monitor and receive additional cellular system information in order to remain appraised of alert updates [0020]).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buckley et al. (US 2019/0380019) in view of Woldorf (US 7,987,234) further in view of Jones (US 6,317,060).
Regarding claim 10, Buckley in view of Waldorf teaches all the limitations above except the monitoring schedule depends on at least one of geographical information or a time of day.
However, the preceding limitation is known in the art of communications. Jones teaches a schedule monitor to determine when users should receive notification messages based on data that indicates when a vehicles are expected to arrive at a certain location (abstr.). the time of day a vehicle should arrive at a checkpoint (col. 5, lines 9-45). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Jones within the system of Buckley and Waldorf in order to determine the exact time a vehicle/user reaches a location defined by checkpoint.
Allowable Subject Matter
Claims 5, 6, 8, 14-15, 19, 20, 23, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643